Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

PELICAN FINANCIAL, INC.
(a Delaware Corporation)

 

 

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made as of the 15th day of
December, 2005, by and between Pelican Financial, Inc. a Delaware corporation
(the “Company”), and Stark Bank Group, Ltd. (“Shareholder”).

 

RECITALS

 

WHEREAS, Shareholder (the “Investor”) has purchased shares of the Series A
Preferred Stock of the Company (the “Series A Preferred Stock”) in a private
placement offering of the Series A Preferred Stock by the Company (the “Private
Placement”); and

 

WHEREAS, the terms of the Series A Preferred Stock and of the Private Placement
provide, among other things, that the Company and each Investor shall enter into
this Agreement to provide for certain arrangements with respect to the
registration of the shares of the Common Stock of the Company which are issuable
upon a conversion of the shares of the Series A Preferred Stock in accordance
with the conversion terms of the Series A Preferred Stock; and

 

WHEREAS, the Company and Shareholder accordingly desire to enter into this
Agreement, all upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agrees as follows:

 

1.             Registration Rights.  The Company and Shareholder covenant and
agree as follows:

 

1.1           Definitions.  For purposes of this Paragraph 1:

 

(a)           The terms “register”, “registered”, and “registration” each refer
to a registration effected by preparing and filing a registration statement
under the Securities Act and the declaration or ordering of effectiveness of
such registration statement by the SEC.

 

(b)           The term “Registrable Securities” means the shares of the Common
Stock of the Company issued or issuable upon a conversion of the shares of the
Series A Preferred Stock (the “Series A Preferred Stock”) in accordance with the
terms of the Series A Preferred Stock, excluding in all cases, however, any
Registrable Securities which have been previously sold by a person or entity in
a transaction in which such person’s or entity’s rights under this Section 1 are
not assigned or pursuant to an effective registration statement or pursuant to
an exemption from the registration requirements

 

--------------------------------------------------------------------------------


 

under the Securities Act and any Registrable Securities that are eligible for
sale pursuant to Rule 144(k) promulgated under the Securities Act of 1933.

 

(c)           The term “Holder” means any person or entity owning or having the
right to acquire Registrable Securities or any permitted assignee thereof in
accordance with Section 1.10 hereof.

 

(d)           The term “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any other registration form under the Securities
Act which permits inclusion or incorporation of substantial information by
reference to other documents previously filed by the Company with the SEC.

 

(e)           The term “Securities Act” means the United States Securities Act
of 1933, as amended.

 

(f)            The term “SEC” means the United States Securities and Exchange
Commission.

 

1.2.          Company Demand and Piggy Back Registration.

 

(a)           Demand Registration.

 

                                (i)            Holders shall be entitled to one
demand registration right (a “Demand Registration”) under the 1933 Act covering
all or part of the Registrable Securities as Holders may request, commencing on
or after October 1, 2006, provided, however, that Holders may exercise such
right only in the event that they shall have converted all their Series A
Preferred Stock into Common Stock.  Any such registration right shall be
exercised by a majority of the Holders consenting to and giving notice thereof
to the Company.  Upon receipt of such notice the Company shall, (i) promptly
give written notice of the proposed registration to all Holders; and (ii) as
expeditiously as possible, prepare and file a registration statement covering
the number of Registrable Securities requested by the Holders, together with all
or such portion of Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within Twenty (20) days after receipt of such written notice from the Company
and shall use its reasonable efforts to cause such registration statement to
become effective and remain open for a period not to less than one hundred
twenty (120) days.  The Company shall be required to effect only one Demand
Registration on behalf of all of the Holders.

 

                                                                (ii)          
In the event (i) Holders shall determine for any reason not to proceed with a
registration at any time before the registration statement has been declared
effective by the SEC, (ii) such registration statement is thereafter withdrawn
with respect to the Registrable Securities, and (iii) Holders shall agree to
bear its own expenses incurred in connection therewith and to reimburse the
Company for such expenses incurred by the Company attributable to the
registration of the  Registrable Securities, Holders shall not

 

2

--------------------------------------------------------------------------------


 

                                                be deemed to have exercised a
right to require the Company to register the Shares pursuant to this Section at
the expense of the Company.

 

(b)           Piggy-Back Registration.  If at any time after October 1, 2006,
the Company proposes to file a registration statement under the Securities Act
with respect to an offering by the Company for its own account or for the
account of any of its securityholders (a “Selling Securityholder”) of any class
of equity security (other than (i) a registration statement on Form S-4 or S-8
(or any substitute form that may be adopted by the SEC) or (ii) a registration
statement filed in connection with an exchange offer or offering of securities
solely to the Company’s existing securityholders), then the Company shall give
written notice of such proposed filing to the Holders of Registrable Securities
as soon as practicable (but in no event less than 20 days before the anticipated
filing date), and such notice shall offer such Holders the opportunity to
register such number of shares of Registrable Securities as each such Holder may
request (which request shall specify the Registrable Securities intended to be
disposed of by such Holder and the intended method of distribution thereof) (a
“Piggy-Back Registration”); provided, however, that Holders may exercise such
right only in the event that they shall have converted all their Series A
Preferred Stock into Common Stock.  The Company shall use its reasonable best
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as those of the Selling Securityholder or the Company, as the case
may be, and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method of distribution thereof. Any
Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any Registration Statement pursuant to this Section
2(b) by giving written notice to the Company of its request to withdraw prior to
the effective date of such registration statement.  The Company may withdraw a
Piggy-Back Registration at any time prior to the time it becomes effective,
provided that the Company shall give prompt notice thereof to participant
Holders and shall reimburse Holders of Registrable Securities requested to be
included in such Piggy-Back Registration of all reasonable out-of-pocket
expenses (including counsel fees and expenses) incurred prior to such
withdrawal.

 

(c)           Anything in this Agreement to the contrary notwithstanding, the
Company shall not be required to register any Registrable Securities (and shall
be entitled to suspend the availability of any registration statement and
prospectus then in effect) for a period of up to 180 days after it issues the
Holders a notice (“Deferral Notice”) that there exists a pending corporate
development that, in the reasonable discretion of the Board of Directors, makes
it appropriate to suspend the filing or availability of such registration
statement and related prospectus.

 

1.3.          Obligations of the Company.  Whenever required under this
Paragraph 1 to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably possible:

 

3

--------------------------------------------------------------------------------


 

(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration statement to become effective and, upon the request of
the Holders of a majority of the Registrable Securities registered thereunder,
keep such registration statement effective for up to one hundred twenty (120)
days for the purpose of attempting to sell all of the Common Stock which was
registered with the SEC under the registration statement.

 

(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act.

 

(c)           Furnish to a Holder such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as the Holder may reasonably request in
order to facilitate the disposition of Registrable Securities owned by that
Holder.

 

(d)           Use its reasonable best efforts to register and qualify the Common
Stock covered by such registration statement under such other securities or Blue
Sky laws of such states in the United States as shall be reasonably requested by
the Holders of a majority of the Registrable Securities registered thereunder,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states.

 

(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.  Each Holder participating
in the offering shall also enter into and perform is obligations under such
underwriting agreement, as provided in Section 1.6 hereof

 

(f)            Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing (in which event the Holders agree to suspend their sales under the
registration statement and prospectus until notified by the Company that it has
filed an amendment to the registration statement or prospectus supplement to
correct such untrue statement or omission).

 

1.4.          Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Paragraph 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish the Company with all such information regarding the Holder, the
Registrable Securities held by the Holder, and the intended method of
disposition of such securities as shall be necessary or appropriate to effect
the registration of such Holder’s Registrable Securities.

 

4

--------------------------------------------------------------------------------


 

1.5.          Expenses of Company Registration.  Except as provided below in
this Section 1.5, the Company shall bear and pay all expenses incurred in
connection with any registration of Registrable Securities pursuant to Section
1.2 hereof for each Holder, including, without limitation, all registration,
filing, and qualification fees, printers and accounting fees relating or
apportionable thereto and the fees and disbursements of one legal counsel for
the selling Holders selected by the Holders of a majority of the Registrable
Securities which are being registered (provided, that the Company shall not be
required to pay more than $5,000 in the aggregate under this Agreement for all
such counsel fees and expenses), but excluding, however, underwriting discounts
and commissions relating to Registrable Securities (which shall be paid by the
Holders).

 

1.6.          Underwriting Requirements.  In connection with any offering
involving an underwriting of shares of the Company’s Common Stock, the Company
shall not be required under Section 1.2 to include any holder’s Registrable
Securities in such underwriting unless the Holder accepts the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
the Company, and then only in such quantity as the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Company. If the total amount of shares of Registrable Securities and of the
Common Stock to be sold by other shareholders in such offering exceeds the
amount that the underwriters determine in their sole discretion is compatible
with the success of the offering, then the Company shall be required to include
in the offering only that number of such shares which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (with
the number of shares as so determined by the underwriters to be apportioned pro
rata among the respective Holders and other selling shareholders according to
the total amount of shares entitled to be included therein by each such
respective Holder and other selling shareholder). For purposes of the preceding
parenthetical concerning apportionment of shares among Holders and other selling
shareholders, in apportioning shares to a Holder which is a partnership or
corporation, the partners, retired partners and shareholders of such Holder, or
the estates and family members of any such partners, retired partners or
shareholders, and any trusts for the benefit of any of the foregoing described
persons or entities shall be deemed to be a single “Holder”, and any pro rata
reduction with respect to such “Holder” shall be based upon the aggregate amount
of shares of Registrable Securities owned by all persons and entities included
in such “Holder”, as defined in this sentence.

 

1.7.          No Delay of Registration.  No Holder shall have any right to
obtain or seek any injunction restraining or otherwise delaying any registration
as a result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

 

1.8.          Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Paragraph 1:

 

(a)           To the extent permitted by law the Company will indemnify and hold
harmless each Holder, and each person or entity, if any, who or which controls
such Holder within the meaning of the Securities Act or the United States
Securities Exchange Act of 1934, as amended (the “1934 Act”), against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the 1934 Act or other federal or state
law, but only insofar as such losses, claims, damages, or

 

5

--------------------------------------------------------------------------------


 

liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including in any preliminary
prospectus or final prospectus contained therein or in any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be started therein, or necessary to make the
statements therein not misleading, or (iii) any violation or alleged violation
by the Company of the Securities Act, the 1934 Act, any state securities law or
any rule or regulation promulgated under the Securities Act, the 1934 Act or any
state securities law; and the Company will pay to each such Holder, or
controlling person or entity, as incurred, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.8(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any case
or in any respect whatsoever for any such loss, claim, damage, liability, or
action to the extent that it arises out of or is based in any way upon a
Violation which occurs in reliance upon and in conformity with any written
information furnished expressly for use in connection with such registration by
such Holder or any controlling person of such Holder.

 

(b)           To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person or entity, if any, who or
which controls the Company within the meaning of the Securities Act or the 1934
Act, any underwriter, any other Holder selling securities under such
registration statement, and any person or entity who or which controls any such
underwriter or other Holder within the meaning of the Securities Act or the 1934
Act, against any losses, claims, damages, or liabilities (joint or several) to
which any of the foregoing persons or entities may become subject, under the
Securities Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are in any way based on reliance upon and in conformity with any
written information furnished for use in connection with such registration by
such Holder or any controlling person or entity of such Holder; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person or entity to be indemnified pursuant to this subsection 1.08(b) in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.08(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided that in no event shall any indemnity under this
subsection 1.08(b) exceed the gross proceeds received by such Holder from the
sale of the Holder’s Registrable Securities in the offering.

 

6

--------------------------------------------------------------------------------


 

(c)           Promptly after receipt by an indemnified party under this Section
1.08 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.08, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, assume the defense thereof with counsel mutually satisfactory
to the indemnifying party and the indemnified party; provided, however, that an
indemnified party (together with all other indemnified parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party and the indemnifying party by
the counsel retained by the indemnifying party would be inappropriate, in the
view of such counsel, under applicable legal ethical standards due to actual or
potential differing interests between the indemnified party and the indemnifying
party or any other indemnified parties. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to the indemnifying party’s ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.08, but the omission to deliver written
notice to the indemnifying party will not relieve the indemnifying party of any
liability that it may have to any indemnified party otherwise than under this
Section 1.08.

 

(d)           If the indemnification provided for in this Section 1.08 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, action, or expense, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, action or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and of the indemnified party, on the other, in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, action or expense, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the statement or omission relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with this Section 1.08, the provisions in the underwriting agreement shall
control to the full extent of such inconsistency.

 

(f)            The obligations of the Company and the Holders under this Section
1.08 shall survive the completion of any offering of Registrable Securities
under a registration statement under this Paragraph 1, and otherwise.

 

7

--------------------------------------------------------------------------------


 

1.9.          Reports Under Securities Exchange Act of 1934.  With a view to
making available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell shares of the Common Stock of the Company to the public
without registration or pursuant to a registration on SEC Form S-3, the Company
agrees to:

 

(a)           make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times after ninety (90) days
after the effective date of the initial public offering filed by the Company for
the offering of its Common Stock to the general public; provided, however, that
the Company has no obligation to make such initial public offering;

 

(b)           take such action as is reasonably necessary to enable the Holders
to utilize SEC Form S-3 for the sale of their Registrable Securities; and

 

(c)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the 1934 Act;

 

provided, however, that the Company shall not be deemed to be in breach of this
Section in the event that it is unable to file any report with the SEC because
of any unresolved accounting issue.

 

1.10.        Assignment of Registration Rights.  The rights of a Holder under
this Agreement may be assigned (but only with all related obligations) by the
Holder to an affiliate (as defined in Rule 144 promulgated under the Securities
Act) of the Holder to whom all of the Registrable Securities of the Holder have
been transferred; provided the Company is within a reasonable time after such
transfer or assignment, furnished with written notice of the name and address of
such transferee or assignee and the Registrable Securities with respect to which
such rights and obligations are being assigned; and provided, further, that such
transfer or assignment shall be effective only if immediately following such
transfer or assignment the further disposition of such Registrable Securities by
the transferee or assignee is restricted under the Securities Act.

 

1.11.        “Market Stand-Off” Agreement.  Shareholder hereby agrees that,
during the period of duration specified by the Company and an underwriter of the
Company (such period not to exceed 180 days), following the effective date of a
registration statement of the Company filed under the Securities Act with
respect to the Common Stock or other securities of the Company, Shareholder
shall not, to the extent requested by the Company and such underwriter, directly
or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound) any
Registrable Securities of the Company held by Shareholder at any time during
such period, except only shares of Common Stock of the Company held by the
Shareholder and which are included in such registration statement; provided
however, that all executive officers and directors of the Company and all other
persons or entities with

 

8

--------------------------------------------------------------------------------


 

registration rights (whether or not pursuant to this Agreement) are required by
the underwriter to enter into similar agreements.

 

In order to enforce the foregoing covenant, the Company may impose stop transfer
instructions with respect to the Registrable Securities held by Shareholder (and
the shares or securities of every other person or entity subject to the
foregoing restriction) until the end of such period.

 

1.12.        Termination of Registration Rights.  No Holder shall be entitled to
exercise or shall otherwise have any rights provided for in this Paragraph 1
after December 31, 2015.

 

2.             Miscellaneous.

 

2.1.          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees or assignees of the Series A Preferred Stock or the Registrable
Securities).

 

2.2.          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Iowa, but without regard to provisions thereof
relating to conflicts of law.

 

2.3.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

2.4.          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

2.5.          Notices.  Unless otherwise provided herein, any notice required or
permitted to be given under this Agreement shall be given in writing and shall
be deemed effectively given upon personal delivery to the party to be notified
or upon deposit with the United States Post Office, by registered or certified
mail, postage prepaid and addressed to the party to be notified at the address
indicated for such party on the signature page hereto, or at such either address
as such party may designate by ten (10) days advance written notice to the other
party.

 

2.6.          Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term or this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Holders of a majority of the
Series A Preferred Stock and Registrable Securities then outstanding, except
that this Agreement may be amended to include as parties hereto all holders of
Common Stock of the Company on the date hereof (the “Common Holders”) by a
written instrument executed by the Company and each Common Holder electing to be
included as a party hereto. Any amendment or waiver effected in accordance with
this Section 2.6 shall be binding upon each Holder of any Registrable Securities
then outstanding, each future holder of all such Registrable Securities, and the
Company.

 

9

--------------------------------------------------------------------------------


 

2.7.          Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable is accordance with its
terms.

 

2.8.          Entire Agreement.  This Agreement (including the Exhibits hereto,
if any) constitutes the full and entire understanding and agreement between the
parties with regard to the subject matters hereof and thereof.

 

 

(remainder of page intentionally left blank)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

Pelican Financial, Inc.

 

 

By:

/s/ Charles C. Huffman

 

 

Charles C. Huffman

 

 

 

 

Its:

Chairman

 

 

 

 

 

 

Address:

Pelican Financial, Inc.

 

 

3767 Ranchero Drive

 

 

Ann Arbor, MI 48108

 

 

Attention: Charles C. Huffman, Chief Executive Officer

 

SHAREHOLDER

Stark Bank Group, Ltd.

 

 

/s/ Thomas G. Schnurr

 

[Type or Print Name] Thomas G. Schnurr

 

Print Title: Chief Executive Officer

 

Address: Stark Bank Group Ltd.

1207 Central Avenue

P. O. Box 798

Fort Dodge, IA  50501

Attention:  Thomas G. Schnurr

 

11

--------------------------------------------------------------------------------

 